United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-2633
                                     ___________

George Spann,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Arkansas Department of Finance and   *
Administration,                      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: June 14, 2006
                                 Filed: June 19, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        George Spann appeals the district court’s1 adverse grant of summary judgment
in his Title VII employment-discrimination suit against his former employer, Arkansas
Department of Finance and Administration (AFDA). Having carefully reviewed the
record, see Kincaid v. City of Omaha, 378 F.3d 799, 803-04 (8th Cir. 2004) (de novo
standard of review), we agree with the district court that Spann failed to establish that
AFDA’s proffered legitimate, nondiscriminatory reason for the adverse actions taken


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
against Spann--continued performance deficiencies--were pretextual. See Gilooly v.
Mo. Dep’t of Health & Senior Servs., 421 F.3d 734, 739 (8th Cir. 2005) (burden-
shifting analysis). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-